FILE COPY




                              Fourth Court of Appeals
                                    San Antonio, Texas
                                            May 5, 2021

                                        No. 04-19-00555-CV

                 IN THE GUARDIANSHIP OF CHARLES INNESS THRASH,
                               an Incapacitated Person

                        From the Probate Court No 1, Bexar County, Texas
                                 Trial Court No. 2017-PC-2912
                           Honorable Oscar J. Kazen, Judge Presiding


                                           ORDER
Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice
                 Liza A. Rodriguez, Justice


          The panel has considered the appellants’ motion for rehearing, and the motion is hereby
denied.


                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of May, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court